     Case 1:21-cv-00043-DAD-HBK Document 9 Filed 08/17/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PEDRO RODRIGUEZ,                                  Case No. 1:21-cv-00043-DAD-HBK
12                         Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO:
                                                           (1) DISMISS CASE FOR FAILURE TO
13             v.                                          PROSECUTE AND FAILURE TO COMPLY
                                                           WITH A COURT ORDER; OR, IN THE
14       R. FISHER, JR., C. ADAMS, R. DIAZ, C.             ALTERNATIVE (2) DISMISS COMPLAINT
         GREER, L. RODRIGUEZ,                              FOR FAILURE TO STATE A CLAIM AND
15                                                         FOR IMPERMISSIBLE JOINDER OF
                           Defendant.                      CLAIMS AND DEFENDANTS1
16
                                                           FOURTEEN-DAY OBJECTION PERIOD
17
                                                           (Doc. No. 1)
18

19            This matter comes before the Court upon periodic review. As more fully set forth below,

20   the undersigned recommends this case be dismissed without prejudice due to Plaintiff’s failure to

21   prosecute this action and failure to comply with the Court’s order. In the alternative, the

22   undersigned recommends the complaint be dismissed for failure to state a claim and for

23   impermissible joinder of unrelated claims and Defendants.

24                                             I. BACKGROUND

25            Plaintiff, proceeding pro se, initiated this action by filing a civil complaint in the

26
27   1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
     (E.D. Cal. 2019).
28
     Case 1:21-cv-00043-DAD-HBK Document 9 Filed 08/17/21 Page 2 of 5


 1   California Superior Court of Madera County on September 18, 2020. (Doc. No. 1 at 5). On

 2   January 12, 2021, Defendants removed the case to this Court in accordance with 28 U.S.C. §§

 3   1441(a) and 1446 and paid the filing fee. (Doc. No. 1). On June 2, 2021, the undersigned

 4   screened the complaint and found that it failed to state a claim. (Doc. No. 8). In the screening

 5   order, Plaintiff was directed to file a first amended complaint within thirty days to cure any

 6   deficiencies. (Id. at 12, ¶ 2). Plaintiff was duly warned that, absent any enlargements of time, his

 7   failure to comply with the order would result in the undersigned recommending a dismissal of this

 8   case. (Id. at 13, ¶ 3). Plaintiff has neither filed a first amended complaint nor moved for an

 9   enlargement of time to file his amended complaint and the time in which to do has passed.

10                                        II. APPLICABLE LAW

11          Federal Rule of Civil Procedure 41(b) permits the court to involuntarily dismiss an action

12   when a litigant fails to prosecute an action or fails to comply with other Rules or with a court

13   order. See Fed. R. Civ. P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889

14   (9th Cir. 2019) (citations omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

15   683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we agree, is that

16   courts may dismiss under Rule 41(b) sua sponte, at least under certain circumstances.”). Local

17   Rule 110 similarly permits the court to impose sanctions on a party who fails to comply with the

18   court’s Rules or any order of the court. Further, the procedural rules that govern the court are to

19   be “construed, administered and employed by the court . . . to secure the just, speedy, and

20   inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.
21          Involuntary dismissal is a harsh penalty, but it “is incumbent upon the Court to manage its

22   docket without being subject to routine noncompliance of litigants.” Pagtalunan v. Galaza, 291

23   F.3d 639, 642 (9th Cir. 2002). Before dismissing an action under Fed. R. Civ. P. 41, the court

24   must consider: (1) the public interest in expeditious resolution of litigation; (2) the court’s need to

25   manage a docket; (3) the risk of prejudice to defendant; (4) public policy favoring disposition on

26   the merits; and (5) the availability of less drastic sanctions. See Applied Underwriters, 913 F.3d
27   at 889 (noting that these five factors “must” be analyzed before a Rule 41 involuntarily

28   dismissal) (emphasis added); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)
                                                         2
     Case 1:21-cv-00043-DAD-HBK Document 9 Filed 08/17/21 Page 3 of 5


 1   (reviewing five factors and independently reviewing the record because district court did not

 2   make finding as to each); but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 3   2000) (listing the same, but noting the court need not make explicit findings as to each) (emphasis

 4   added); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of pro se §

 5   1983 action when plaintiff did not amend caption to remove “et al” as the court directed and

 6   reiterating that an explicit finding of each factor is not required by the district court).

 7                                              III. ANALYSIS

 8           A. Failure to Prosecute and Failure to Comply with a Court Order

 9           The undersigned considers the above-stated factors and concludes the majority of the

10   above factors favor dismissal in this case. The expeditious resolution of litigation is deemed to be

11   in the public interest. Yourish v. California Amplifier, 191 F.2d 983, 990-91 (9th Cir. 1999).

12   Turning to the second factor, the Court’s need to efficiently manage its docket cannot be

13   overstated. This Court has “one of the heaviest caseloads in the nation,” and due to unfilled

14   judicial vacancies, which is further exacerbated by the Covid-19 pandemic, operates under a

15   declared judicial emergency. See Amended Standing Order in Light of Ongoing Judicial

16   Emergency in the Eastern District of California. The Court’s time is better spent on its other

17   matters than needlessly consumed managing a case with a recalcitrant litigant. Indeed, “trial

18   courts do not have time to waste on multiple failures by aspiring litigants to follow the rules and

19   requirements of our courts.” Pagtalunan, 291 F.3d at 644 (Trott, J., concurring in affirmance of

20   district court’s involuntary dismissal with prejudice of habeas petition where petitioner failed to
21   timely respond to court order and noting “the weight of the docket-managing factor depends upon

22   the size and load of the docket, and those in the best position to know what that is are our

23   beleaguered trial judges.”). Delays have the inevitable and inherent risk that evidence will

24   become stale or witnesses' memories will fade or be unavailable and can prejudice a defendant,

25   thereby satisfying the third factor. See Sibron v. New York, 392 U.S. 40, 57 (1968). Finally, the

26   recommended dismissal is a dismissal without prejudice, which is a lesser sanction than a
27   dismissal with prejudice, thereby addressing the fifth factor.

28           Here, Plaintiff was warned that he must file an amended complaint within thirty days from
                                                          3
     Case 1:21-cv-00043-DAD-HBK Document 9 Filed 08/17/21 Page 4 of 5


 1   receipt of the order, and absent any enlargements of time, the Court will recommend dismissal of

 2   this action to the District Court without further notice. More than thirty days have passed, and

 3   Plaintiff has neither filed a first amended complaint nor has he requested an enlargement of time.

 4   Plaintiff has abandoned this action. Accordingly, the Court recommends that this action be

 5   dismissed without prejudice.

 6          B. Failure to State a Claim

 7          In the alternative, the undersigned recommends that the complaint be dismissed for failure

 8   to state a claim. The undersigned incorporates herein by reference as though set out at length

 9   herein its previous screening order. (See Doc. No. 8). The screening order sets forth the

10   applicable law and standards for this action and details the deficiencies in the complaint. (Id.).

11          C. Impermissible Joinder of Unrelated Claims and Defendants

12          Further, the undersigned recommends the complaint be dismissed for Plaintiff’s

13   impermissible joinder of unrelated claims and Defendants. A plaintiff may properly assert

14   multiple claims against a single defendant in a civil action. Fed. Rule Civ. P. 18. In addition, a

15   plaintiff may join multiple defendants in one action where “any right to relief is asserted against

16   them jointly, severally, or in the alternative with respect to or arising out of the same transaction,

17   occurrence, or series of transactions and occurrences” and “any question of law or fact common

18   to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). However, unrelated claims

19   against different defendants must be pursued in separate lawsuits. See George v. Smith, 507 F.3d

20   605, 607 (7th Cir. 2007). This rule is intended “to prevent the sort of morass [a multiple claim,
21   multiple defendant] suit produce[s] . . ..” Id. A plaintiff may bring claims against more than one

22   defendant only if (1) the claims arise out of the same transaction, occurrence, or series of

23   transactions or occurrences, and (2) there is a question of law or fact common to all defendants.

24   Fed. R. Civ. P. 20(a)(2); see Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997).

25          In his complaint, Petitioner makes various state law tort claims, American with

26   Disabilities Act (ADA) and Rehabilitation Act (RA) claims related to a typewriter
27   accommodation, an Eighth Amendment conditions of confinement claim related to his bunk bed

28   assignment, an Eighth Amendment failure to protect claim related to an incident with an inmate,
                                                         4
     Case 1:21-cv-00043-DAD-HBK Document 9 Filed 08/17/21 Page 5 of 5


 1   and a Fourteenth Amendment equal protection claim related to disability discrimination. (See

 2   generally Doc. No. 1). The claims name different Defendants and occurred at different points of

 3   time. Liberally construed, some of Plaintiff’s claims relate to each other—such as his state law

 4   claims related to his request for typewriter accommodations and his ADA and RA claims related

 5   to typewriter accommodations. However, his conditions of confinement claim and failure to

 6   protect claims do not relate to his other ADA and RA claim. Plaintiff’s failure to protect claim

 7   centers on the alleged actions of Defendant Greer, while his typewriter accommodation claim

 8   centers on the actions of Defendants Rodriguez, Diaz, Fisher, and Adams. (Id. at 10). Moreover,

 9   Plaintiff’s conditions of confinement claim does not identify a defendant liable for the alleged

10   harm. (Id. at 12). Accordingly, the undersigned recommends the complaint be dismissed as

11   deficient for including impermissible claims and defendants.

12            Accordingly, it is RECOMMENDED:

13            This action be dismissed without prejudice for failure to prosecute and failure to comply

14   with a Court order. In the alternative, the undersigned recommends that the complaint be

15   dismissed without prejudice for complaint’s failure to state a claim and/or impermissible joinder

16   of claims and Defendants.

17                                         NOTICE TO PARTIES

18            These findings and recommendations will be submitted to the United States district judge

19   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

20   (14) days after being served with these findings and recommendations, a party may file written
21   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

22   Findings and Recommendations.” Parties are advised that failure to file objections within the

23   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

24   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

25
     Dated:      August 17, 2021
26                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        5
